Citation Nr: 1222296	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  07-19 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major mood disorder (MDD). 

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected left knee disabilities. 

3.  Entitlement to an increased disability rating in excess of 20 percent for chondromalaica of the left knee, status-post meniscectomy. 

4.  Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease of the left knee, status-post meniscectomy. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION


The Veteran had active military service in the United States Marine Corps (USMC) from August 1972 to August 1975.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2005 and February 2006 rating decisions of the Detroit, Michigan and North Little Rock, Arkansas, Regional Offices (ROs) of the Department of Veterans Affairs (VA).  By a February 2005 rating action, the Regional Office (RO), in part, denied service connection for PTSD.  In a February 2006 rating action, the RO, in part, denied service connection for a left ankle disorder.  The RO also continued 20 and 10 percent disability ratings assigned to the service-connected chondromalaica of the left knee and degenerative joint disease of the left knee, respectively.  The Veteran appealed these rating actions to the Board.  Jurisdiction of the appeal currently resides with the North Little Rock, Arkansas RO. 

In a September 2010 decision, the Board denied service connection for PTSD and left ankle disorder and remanded the two (2) left knee increased evaluation claims to the RO for additional development.  The Veteran appealed the Board's denial of the claims for service connection for PTSD and left ankle disorder to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Order, the Court vacated the Board's decision with regard to the two (2) service connection claims and remanded them to the Board for development consistent with a Joint Motion for Remand.  

In November 2011, the Board remanded the appeal to have the RO schedule the Veteran for a hearing before a Veterans Law Judge.  In April 2012, the Veteran testified before the undersigned at a videoconference hearing conducted via the North Little Rock, Arkansas RO.  A copy of the hearing transcript has been associated with the claims files.  After the hearing, the Veteran's representative submitted a copy of an April 2012 letter from the Social Security Administration (SSA) to the Veteran, along with a waiver of initial RO consideration.  38 C.F.R. § 20.1304 (2011).  This document raises the issue of TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board is cognizant of the Court's decision of in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  In light of Clemons, and based on the medical evidence of record showing that the Veteran has been diagnosed with PTSD and MDD, the Board has re-characterized the Veteran's claim as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

The Board finds that additional procedural and substantive development on the claims is warranted prior to further appellate review.
The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and MDD, and left ankle disorder.  He also seeks increased disability ratings in excess of 20 and 10 percent for his service-connected chondromalaica and degenerative arthritis of the left knee, respectively.  

(i) Procedural Development-Left Ankle Disability, to include on a secondary basis

During the April 2012 hearing before the undersigned, the Veteran testified that his left ankle disability was, in part, the result of gait changes caused by his service-connected left knee disabilities.  Thus, in essence, the Veteran maintained that his left ankle disability was secondary to his service-connected left knee disabilities.  (Transcript (T.) at page (pg.) 11)).

Separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  The Veteran has not been apprised of the information and evidence necessary to substantiate his claim for service connection for a left ankle disorder on a secondary basis, to include by aggravation.  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 (2011), which pertains to secondary service connection, was amended to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), that addressed the subject of the granting of service connection for the aggravation of a non-service-connected condition by a service-connected condition. Accordingly, upon remand, the Veteran should be notified of the information and evidence not of record that is necessary to substantiate his claim for service-connection for a left ankle disorder on a secondary basis.  


(ii) Substantive Development

(a) Outstanding records-SSA and VA treatment records

An April 2012 letter from the Social Security Administration (SSA) to the Veteran reflects that that agency had found him to be disabled due to his service-connected degenerative joint disease of the left knee, effective March 1, 2006.  The SSA award letter and records upon which the award was based have not been associated with the claims file.  Because these records might contain evidence that establishes an increase in severity of the Veteran's service-connected left knee disabilities, the Board finds that a remand is necessary to obtain such records and associate them with the Veteran's claims file.  VA has a duty to obtain SSA records when they may be relevant.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the RO/AMC should contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2)(2011).

A remand is also necessary to secure outstanding VA treatment records.  A February 2005 VA mental disorders examination report reflects that the Veteran was hospitalized for psychiatric reasons at the Balboa VA Medical Center (VAMC) in San Diego, California in 1978.  Treatment reports from this VAMC are not contained in the claims file.  In addition, the Veteran testified that he had sought treatment from the following VA Medical Centers (VAMCs) during the indicated calendar years:  (i) Las Vegas, Nevada VAMC (1975-1988); (ii) Detroit, Michigan VAMC (2001-2005) and, (iii) North Little Rock, Arkansas VAMC (2005 to the present).  The claims file is absent for any treatment records from the Las Vegas, VAMC and only treatment reports, dated from July to October 2004, for the Detroit, Michigan VAMC, are of record.  In addition, treatment records, dated through October 2008, from the North Little Rock, Arkansas are of record; however, more recent reports are absent.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, as these outstanding VA treatment records may contain evidence pertaining to the etiology of the Veteran's acquired psychiatric disorder, to include PTSD and MDD, left ankle disorder and current severity of the service-connected left knee disabilities, the RO/AMC should attempt to obtain them on remand. 

(b) Service Connection Claims-Acquired Psychiatric Disorder (PTSD and MDD) and Left Ankle Disorder

The Veteran claims service connection for an acquired psychiatric disorder, variously diagnosed as PTSD and MDD, and left ankle disorder.  He maintains that he does not have PTSD as a result of combat, but that it is the result of having been harassed by superiors during military service.  Specifically, he contends that he sustained a left ankle injury after his superiors forced him to repeatedly ascend a mountain.  He also contends that he was forced to enter a gas chamber without a gas mask that resulted in damage to his face, hands and respiratory system.  (T. at pages (pgs.) 18, 20-21).  

The Veteran's service treatment records (STRs) do not reflect damage to his face, hands, and respiratory system, as he has alleged.  These records do show that the Veteran received treatment for pseudofolliculitis barbae of the face due to shaving and headaches associated with a cold in April and September 1973, respectively.  They also confirm that he had sustained injuries to his left ankle and left knee after he fell while running in February 1973.  The examination of the left ankle showed swelling and tenderness, and the diagnosis was a lateral ligament strain of the left ankle.  In March 1973, the Veteran was seen for complaints of left ankle pain.  The remaining STRs, to include an August 1975 service separation examination report, do not show any additional treatment for, or diagnosis of, a left ankle disability.  All of the Veteran's systems were evaluated as "normal" at service separation in August 1975.  

VA post-service treatment and examination reports, dating from November 1976 to October 2008, are of record.  These reports are devoid of any evidence showing that the Veteran currently has a chronic left ankle disability.  For example, a November 1976 examination report did not reflect complaints of, or clinical findings referable to, the left ankle.  When seen at a VA clinic in early 1982, the Veteran reported having sprained his left ankle during the course of his employment as a mailman.  At that time, the Veteran did not mention any history of prior left ankle injury.  The remaining treatment and examination records do not reflect treatment for a left ankle disability.  

These same records, however, are positive for diagnoses of an acquired psychiatric disorder, variously diagnosed as PTSD and MDD.  A February 2005 VA mental disorders examination report reflects that the Veteran reported having been harassed and physically abused during military service.  Specifically, the Veteran related that he had received a physical beating to the head with a rifle butt on several occasions.  He related that he was off duty for 11 days for a head injury, three (3) months for a knee injury and two (2) weeks after he was left in a gas chamber.  The examiner noted that aside from chronic problems with his knees, the Veteran's STRs did not refer to any head injuries, only headaches.  The examiner noted that there was also no reference to any exposure to toxic chemicals in the STRs. After a mental status examination of the Veteran, the VA examiner diagnosed the Veteran with polysubstance abuse (alcohol, cocaine, cannabis and opiates).  The VA examiner concluded that much of the Veteran's traumatic history remained unsubstantiated and contradictory.  However, the examiner determined that he could not exclude the possibility that some or all of the events claimed by the Veteran had occurred.  (See February 2005 VA mental disorders examination report). A December 2005 VA treatment report, however, reflects that the Veteran was diagnosed with PTSD and recurrent MDD. 

In light of the Veteran's contention that he has an acquired psychiatric disorder that is the result, in part, of having been harassed by his superiors after he was forced to repeatedly ascend a mountain that resulted in injury to his left ankle, as well as STR evidence of a left ankle strain, the Board finds that the Veteran should be afforded VA mental disorders and joints examinations with opinions to determine the etiology of any currently present acquired psychiatric disability, variously diagnosed as PTSD and MDD, and any currently present left ankle disability.  

In addition, as the Veteran has claimed that the basis for his PTSD was personal harassment that occurred during military service, the provisions of 38 C.F.R. § 3.304 (f) (2011) are for application.  This regulation requires that in the case of a claim for service connection for PTSD based on personal assault, VA provide the Veteran with certain notice prior to denying the claim.  Patton v. West, 12 Vet. App. 272, 280 (1999).  This notice has not been provided to the Veteran. 

(c) Increased Evaluation Claims-Left Knee Disabilities

The Board has determined that a remand of the Veteran's increased rating claims for the service-connected left knee disabilities on appeal is warranted so that he may undergo further VA medical examination to determine their current severity. The last VA examination of these disabilities was in March 2008, which is more than four years ago.  Further examination is thus required to obtain more contemporaneous medical findings.  See Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  He has also alleged that his left knee has gotten worse since the last VA examination for compensation purposes.

Finally, as the Veteran is essentially arguing that his left ankle disability is secondary to gait alteration caused by his service-connected left knee, the examining physician will be asked to provide an opinion as to whether the service-connected left knee disabilities (chondromalaica and degenerative joint disease) aggravated (made permanently worse) any currently present left ankle disability.

(d) TDIU claim

The Veteran seeks entitlement to TDIU.  He contends that his service-connected left knee disabilities preclude even sedentary employment.  (T. at pg. 32).  The Board observes that the Veteran has not been afforded a VA examination in connection with his current claim for TDIU.  As such, the medical evidence does not include a medical opinion based on a review of the Veteran's claims file addressing the combined or total effect of his service-connected left and right knee disabilities on his current employability.  Therefore, the Board finds that a medical opinion is necessary for the purpose of determining whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See Friscia v. Brown, 7 Vet. App. 294 (1995) (holding that VA has a duty to supplement the record by obtaining an examination that includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work).

Accordingly, the case is REMANDED for the following action:

1.  Request that the SSA produce all records associated with the award of any Social Security benefits (Supplemental Security Income or Supplemental Security Disability Income) pertaining to the Veteran, including copies of any and all award letters and all medical records associated with such awards.  If such records are unavailable, obtain a written response from SSA indicating that these records were lost, destroyed, or were otherwise unavailable and associate it with the claims file.

2.  Obtain treatment records pertaining to the Veteran from the following VAMCs for the indicated calendar years:  (i) Las Vegas, Nevada VAMC (1975-1988); (ii) Detroit, Michigan VAMC (2001-July 2004) and, (iii) North Little Rock, Arkansas VAMC (October 2008 to the present).  If such records are unavailable, the RO must indicate the steps that were taken to obtain these records and provide the Veteran and his representative an opportunity to provide them. 
3.  Send the Veteran a Veterans Claims Assistance Act of 2000 notice that notifies him of the information and evidence not of record that is necessary to substantiate his claim for service connection for a left ankle disorder on a secondary basis, to include aggravation.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

4.  The Veteran must be contacted and asked to provide as much additional detail as possible regarding his reported claimed harassment in service.  He must also be asked to submit alternative sources of information to verify the claimed harassment.  He must be informed that these alternative sources could include, but are not limited to, private medical records; reports from crisis intervention centers; testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals. 

Contemporaneously with this directive, the RO/AMC will advise the Veteran in accordance with the provisions of 38 C.F.R. § 3.304(f).  

5.  After the development in directives 1-4 has been accomplished and any additional evidence has been associated with the claims file, schedule the Veteran for a VA mental disorders examination by an appropriate specialist.  The purpose of the examination is to ascertain if the Veteran has any mental disorder, to include PTSD and MDD, that is related to harassment and physical abuse during military service.  The following considerations will govern the examination: 

a.  The Veteran's claims file, and a copy of this remand, will be available to the examiner for review in conjunction with the examination, who must acknowledge such receipt and review in any report generated as a result of the examination. 

b.  The examiner(s) must respond to the inquiry as to whether the Veteran has PTSD, MDD, or any other mental disorder, in accordance with American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f). 

c.  For each mental disorder diagnosed, to include PTSD and MDD, if found, the examiner must state whether it is at least as likely as not (i.e., 50 percent probability or greater) that the disorder was caused by the Veteran's claimed harassment and physical abuse during military service.  The examiner's attention is specifically called to the Veteran's STRs, reflecting that he had sustained a left ankle strain, which he claimed occurred as a result of having to repeatedly ascend a mountain by his superior officers; February 2005 VA examiner's conclusion that the Veteran's traumatic history remained unsubstantiated and contradictory, but that he could not exclude a possibility that the events had occurred; and VA treatment reports, dated in December 2005, containing diagnoses of PTSD and MDD.  

d.  Irrespective of the absence of any corroborating factual evidence indicating that the in-service harassment and physical abuse occurred, the examiner must state whether such personal harassment occurred during service as the Veteran has alleged, in accordance with the provisions of 38 C.F.R. § 3.304(f) (providing that "VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred"). 

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

6.  After the development in directives in 1-5 has been accomplished, schedule the Veteran for a VA joints examination to determine the etiology of any currently present left ankle disorder and current severity of the service-connected chondromalaica and arthritis of the left knee and to provide an opinion as to whether the service-connected left and/or right knee disabilities aggravated (made permanently worse) any left ankle disorder.  The following considerations will govern the examination: 

a.  The claim file, including all medical records obtained and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims file, the medical records obtained and a copy of this remand. 

b.  As to the service-connected left knee disabilities, the examiner must conduct range of motion testing and comment on the presence and extent of any instability, ankylosis, painful motion, functional loss of the left knee due to pain, weakness, excess fatigability, and additional disability during flare-ups. 

The examiner must specifically comment on the present of any recurrent subluxation or lateral instability of the left knee and, if present, describe it as slight, moderate or severe.

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently present left ankle disability had its onset during, or is etiologically related to, the Veteran's period of active military service.  The examiner's attention is specifically called to a February 1973 service treatment record, reflecting that he had sustained a left ankle strain, which he claimed occurred as a result of having to repeatedly ascend a mountain by order of his superior officers; March 1973 STR showing that he had complained of left ankle pain; August 1975 service separation examination report reflecting that the Veteran's lower extremities were evaluated as normal; and post-service evidence showing that the Veteran had twisted his left ankle during the course of his employment in 1982. 
   
The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the service-connected chondromalaica and degenerative joint disease of the left knee caused or permanently worsened any currently present left ankle disorder.

If such aggravation is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the current left ankle disorder prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the service-connected left knee disabilities.  If it is not possible to provide such an assessment, the examiner must provide the reasons for his or her finding. 

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

7.  After the development in directives 1-6 has been accomplished, schedule the Veteran for a VA examination to determine the combined or total effect that the following service-connected disabilities have on his employability:  (i) chondromalacia of the left knee (evaluated as 20 percent disabling); (ii) degenerative joint disease of the left knee (evaluated as 10 percent disabling) and, (iii) degenerative joint disease of the right knee (evaluated as 10 percent disabling); and, if applicable, any other disabilities that become service-connected pursuant to the development requested in this remand.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.  The examiner should then comment on the combined effect of the above-cited service-connected disabilities on the Veteran's ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, these service-connected disabilities are of such severity to result in an inability to obtain and to maintain employment.  

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  Id.

8.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After the above development is completed and any other development that may be warranted, the RO/AMC should readjudicate the claims for service connection for an acquired psychiatric disorder, variously diagnosed as PTSD and MDD, and left ankle disorder, to include on a secondary basis, and entitlement to increased disability ratings in excess of 20 and 10 percent for chondromalaica and degenerative joint disease of the left knee, respectively, as well as adjudicate the claim for TDIU.  

If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

